                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEVE C. CHADWICK-EL,
     Plaintiff,

        v.                                                   CIVIL ACTION 19-CV-5119

UNITED STATES GOVERNMENT,
     Defendant.


                                         ~     ORDER
                            .,,...,,-r
        AND NOW, this {) day of November, 2019, upon consideration of Plaintiff Steve C.

Chadwick-El's Motion to Proceed In Forma Pauperis (ECF No. 1), his Complaint (ECF No. 2),

his Motion for Appointment of Counsel (ECF No. 4), his Request for Production of Documents

(ECF No. 5), and his Motion for an Order Compelling Discovery (ECF No. 6), it is ORDERED

that:

        1.     Leave to proceed informa pauperis is DENIED, pursuant to 28 U.S.C. § 1915(g),

for the reasons discussed in the Court's Memorandum.

        2.     lfhe seeks to continue with this case, Chadwick-El must remit $400 to the Clerk

of Court within thirty (30) days of the date of this Order. If Chadwick-El fails to comply with

this Order, his case may be dismissed without further notice for failure to prosecute.

        3.     Chadwick-El's Motion for Appointment of Counsel (ECF No. 4), his Request for

Production of Documents (ECF No. 5), and his Motion for an Order Compelling Discovery (ECF

No. 6) are DENIED WITHOUT PREJUDICE to reassertion only in the event Chadwick-El

pays the fees in accordance with this Order.
